Conviction for burglary, punishment three years in the penitentiary.
We find in the record no statement of facts, and but one bill of exceptions in the transcript. The complaint in this bill is of the overruling of the motion for new trial, apparently sought *Page 610 
on the ground of misconduct of the jury. The bill sets out the testimony of three jurors. We gather that appellant's purpose was to show by said parties their misappropriation of certain testimony. The claim was that the testimony was admitted for one purpose and that the jury misappropriated same and used it for another purpose. We do not believe it permissible for a juror to attempt to impeach his verdict in this manner. Esquival v. State, 246 S.W. 399; Sims v. State, 258 S.W. 165.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.